Citation Nr: 1618197	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a skin condition of the feet, currently evaluated by analogy as scars of the feet, and previously characterized as plantar warts and calluses of the feet.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2015, the Board remanded the case to the RO for additional development.  

The Board previously characterized the issue before it as a claim for a compensable rating for plantar warts and calluses of the feet. This characterization evaluated the Veteran's skin condition of the feet under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 for "Benign skin neoplasms."  Under DC 7819 (2008), benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or impairment of function.  Further, under Code 7805, scars [other than those described in Codes 7801-7804] are to be rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Code 7805.  

In an April 2015 supplemental statement of the case, an AOJ (Agency of Original Jurisdiction), namely, the Appeals Management Center (AMC), determined, based on objective findings of a diagnosis and opinion, that the Veteran's foot condition caused "mobility and functionality issues." The AOJ noted that the Veteran's condition is not specifically listed in the Rating Schedule. Therefore, to accurately evaluate the Veteran's disability, the AOJ continued the noncompensable rating for plantar warts and calluses of the feet but granted service connection for scars of the feet and assigned a 20 percent rating by analogy, effective February 28, 2008 (date of receipt of claim for higher rating for plantar warts and calluses of the feet).  

Thus, the AOJ has essentially effectuated an increased rating for the Veteran's service-connected plantar warts and calluses of the feet by providing a separate evaluation for the same disability, characterizing it by analogy as "scars of the feet," as reflected in an April 2015 rating codesheet. It is not clear to the Board why the AOJ chose to rate the Veteran's condition by analogy to scars instead of evaluating it "for functional impairment" which is also provided under DC 7819. Hoewver, the Board will not disturb the AOJ's favorable finding and award.

In view of the foregoing, the Board perceives the matter on appeal as a single issue involving a claim for a higher rating for a skin disability of the feet, which is presently characterized (and compensably rated by analogy) as scars of the feet but previously evaluated (noncompensably) as plantar warts and calluses of the feet.  Accordingly, the Board's styling of the issue on appeal acknowledges the present and previous characterizations of the disability at issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this case in February 2015, to obtain any updated treatment records in relation to the Veteran's service-connected plantar warts and calluses of the feet and to afford him a VA examination to assess the nature and severity of his disability.  It was pointed out at that time that during the pendency of this claim, the criteria for evaluating disabilities of the skin were revised (see 73 Fed. Reg. 54,708 (Sept. 23, 2008), and that the Veteran's claim would be considered under the rating criteria effective as of the date of his claim in February 2008 (see 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to October 23, 2008)).  Accordingly, in the remand, the Board directed that the VA examiner report all signs and symptoms necessary for rating the Veteran's plantar warts and calluses of the feet under the rating criteria in effect prior to October 23, 2008.  

The Veteran underwent a VA examination in April 2015, but it does not appear that the examiner clearly described any limitation of function of either foot, beyond noting pain with weight bearing, due to the service-connected plantar warts and calluses under the rating criteria prior to October 23, 2008.  For example, there was no indication of any limitation of motion of the foot and/or toes. As noted above, under DC 7819 (2008), benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 7805), or impairment of function.  Further, under DC 7805, scars [other than those described in DCs 7801-7804] are to be rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805. Because the evidence indicates that the Veteran's skin condition of the feet clearly creates some level of functional impairment but the April 2015 VA examiner did not provide sufficient information to evaluate the disability, the April 2015 VA examination was inadequate for rating purposes. Although the Board regrets the additional delay, another VA examination is required in order to fully assess the service-connected disability.  

Moreover, the Board observes that when the AOJ adjudicated the Veteran's claim in an April 2015 rating decision, it failed to consider the additional medical evidence of record in light of the rating criteria in effect prior to October 23, 2008.  Instead, it granted a 20 percent rating for the Veteran's disability based upon rating criteria currently in effect (i.e., the criteria effective since October 23, 2008).  Therefore, to correct this due process deficiency, the case will be returned to the AOJ so that the Veteran's disability may be adjudicated under the appropriate evaluation criteria. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA podiatrist examination to determine the current severity and manifestations of his service-connected skin condition of the feet (currently rated by analogy as scars of the feet). The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must report all signs and symptoms necessary for rating the Veteran's service-connected skin condition of the feet (currently rated by analogy as scars of the feet), under the rating criteria prior to October 23, 2008.  In particular, the examiner should (1) distinguish symptomatology associated with the service-connected disability from other nonservice-connected disabilities affecting the feet, or state that such disassociation cannot be done (2) provide the amount of surface area, measured in square inches, involved with the service-connected skin condition of the foot, (3) identify whether there are any associated scars, and if present, note if superficial, unstable, and/or painful, and (4) determine if there is any limitation of function of either foot due to the service-connected skin condition of the feet and, if present, clearly indicate the severity of such limitation of function.

The examiner should provide a clear explanation for all opinions, with a discussion of the facts and medical principles involved as necessary. 

2.  The AOJ should readjudicate the claim of entitlement to a rating in excess of 20 percent for skin condition of the fet (currently rated by analogy as scars of the feet, and previously evaluated as plantar warts and calluses of the feet), with consideration of the criteria for evaluating disabilities of the skin in effect from August 30, 2002 through October 23, 2008.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC, afford them an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




